                           CIVIL MINUTE
Case 1:19-cv-06791-RPK-ST Document       ENTRY
                                   55 Filed 06/05/21 Page 1 of 1 PageID #: 241


BEFORE:                          Magistrate Judge Steven L. Tiscione


DATE:                            June 4, 2021


TIME:                            12:00 P.M.


DOCKET NUMBER(S):                CV-19-6791 (RPK)


NAME OF CASE(S):                 STAR AUTO SALES OF QUEENS LLC V. ISKANDER ET AL.



FOR PLAINTIFF(S):                Felsen, Koufakis



FOR DEFENDANT(S):                Greben



NEXT CONFERENCE(S):              AUGUST 5, 2021 AT 2:00 P.M., BY PHONE



FTR/COURT REPORTER:              AT&T (12:00 - 12:23)

RULINGS FROM TELEPHONE CONFERENCE:

Parties report that paper discovery should be completed within the next few weeks. Parties need to schedule
30(b)(6) depositions and may need to engage in additional motion practice with respect to non-party Filardo.
Plaintiff's Motion for Contempt [32] is denied as moot. The Court will hold a further telephone conference on
August 5, 2021 at 2:00 p.m. All parties are to connect to the conference through dial-in number 888-557-8511
with access code 3152145.

THE PARTIES ARE REMINDED that audio or video recording of proceedings by any party other than
the Court, is strictly prohibited by Local Civil Rule 1.8. Violation of this rule may result in sanctions,
including removal of court issued media credentials, restricted entry to future hearings, denial of entry to
future hearings, or any other sanctions deemed appropriate by the Court.
